

115 HRES 142 IH: Expressing support for designation of the week of October 29 through November 4, 2017, as “National Obesity Care Week”.
U.S. House of Representatives
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 142IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mr. Paulsen (for himself and Mr. Kind) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for designation of the week of October 29 through November 4, 2017, as National Obesity Care Week.
	
 Whereas the disease of obesity is a major source of concern across the United States, and more than one-third of adults in the United States are affected by obesity, with the number of people with severe obesity in the United States continuing to grow;
 Whereas experts and researchers agree that obesity is a complex disease influenced by various physiological, environmental, and genetic factors;
 Whereas, while prevention programs have successfully established the seriousness of the public health crisis posed by obesity, it is also imperative that individuals and families currently affected by obesity receive comprehensive care and treatment;
 Whereas studies show that bias against and stigma associated with people affected by obesity among general society and healthcare professionals are significant barriers to effectively treating the disease;
 Whereas healthcare professionals, policymakers, patients, and families should regard obesity with the same level of seriousness with which other chronic diseases are regarded;
 Whereas research suggests that weight loss of as little as 5 to 10 percent of the total weight of an individual affected by obesity can improve the associated health risks affecting many patients living with obesity and can thereby support the goals of Federal and State initiatives to reduce chronic disease, improve health outcomes, and help control healthcare costs;
 Whereas healthcare professionals should treat patients with respect and compassion and should partner with patients to develop comprehensive and individualized approaches to weight loss and weight management that consider all appropriate treatment options, such as reduced-calorie diets, physical activity modifications, pharmacotherapy, and bariatric surgery;
 Whereas it will take a long-term collaborative effort, which will involve individual, corporate, and institutional partners in all fields taking active roles, to ignite the betterment of obesity care and treatment; and
 Whereas the week of October 29 through November 4, 2017, would be an appropriate week to designate as National Obesity Care Week: Now, therefore, be it
		
	
 That the House of Representatives— (1)supports the designation of National Obesity Care Week; and
 (2)encourages all people in the United States to create a foundation of open communication to break barriers of misunderstanding and stigma regarding obesity and to improve the lives of all individuals affected by obesity and their families.
			